Title: From Benjamin Franklin to Jabez Maud Fisher, 21 April 1777
From: Franklin, Benjamin
To: Fisher, Jabez Maud


Passy April 21. 77.
Dr. Franklin presents his Respects to Mr. Fisher, with Thanks for his obliging Offer of taking Letters under his Care to the Dr.’s Friends in London: but apprehending that a Correspondence with him at present may be attended with some inconvenient Circumstances to his Friends there, he has generally avoided writing to any of them since his Arrival in France, except in Answer to Letters received. He is however much oblig’d to Mr. Fisher, and wishes him a good Journey. He only requests Mr. Fisher would present his affectionate Respects to Dr. F. and Mr. B.
Compliments to Messrs. Stevenson and Lownds.
 
Addressed: Mr Fisher / Paris
